DISSENTING OPINION
By LEVINE, J.
I am constrained to dissent from the opinion of the majority of this court, which reversed the judgment of the Common Pleas Court.
In the Common Pleas Court the demurrer to the petition of plaintiff in error was sustained on the ground that a certificate of the fiscal officer was necessary, certifying that there was money in the fund with which to defray the obligations of the contract entered into between the Village and the plaintiff; that since this was not done in this case, as appears from the pleadings, the contract is null and void.
The theory is advanced, that the engineer is an officer, citing Wright v Clark, 1.13 Oh St 462, and therefore 'comes under the exceptions as to the necessity of a certificate. The exception is contained in §5625-33, GC, which is as follows;
“The term ‘contract’ as used in this section, shall be construed as exclusive of current payrolls of regular employees and officers.”
Was the compensation claimed in the case at bar for current payrolls of such officers? The resolution pertaining to the compensation is set forth in the petition so that the provision relating to the compensation is before us. The ordinance which embraces the contract between the village and plaintiff in error, makes provision for a compensation equivalent to two percent of the estimated cost of special improvements. The other provisions found in the contract are likewise based upon the percentage basis, and apparently made to depend upon various improvements to be undertaken by the village and fixing the compensation of the plaintiff in error upon a percentage basis.
In my opinion, the phrase “current payrolls” as used in §5625-33, GC, means the current payroll ordinance passed by the council at its semi-annual meetings and covers the various employees or officers who draw monthly or weekly salaries.
The purpose of the exception was in order to eliminate the necessity of current employees constantly being placed on inquiry as to the source from which their compensation was coming. A percentage contract of an engineer as to improvements which may or may not come about during the course of the fiscal year, does not, in my opinion, come under the category of current payrolls.
It may be noted that a current payroll of employees and officers referred to in the exception are usually provided for in the annual appropriation ordinances. All other payments must be provided for by .supplemental appropriation ordinances, and transfers of the funds.
Sec 5625-32, GC, specifically provides:
“Any appropriation ordinance or other appropriation measure may be amended or supplemented from time- to time provided, further, that no appropriation for any purpose shall be reduced below an amount sufficient to cover all unliquidated and outstanding contracts or obligations certified from .or against the appropriation for such purpose.”
This certificate provision is a necessary safeguard to municipalities against extravagant expenditures of public money and while there is no question of fraud or lack of good faith in this case the fact remains that the law requiring a certificate w?as not complied with and for that reason it is my opinion that the Common Pleas Couit vras correct in sustaining the demurrer.